        Case 1:16-cv-10666-JGD Document 166 Filed 09/02/20 Page 1 of 15



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 GRANT ARMSTRONG and                              )
 ARMSTRONG RX GP, LLC                             )
                                                  )
               Plaintiffs,                        )
                                                  )
 v.                                               )
                                                  )
 WHITE WINSTON SELECT ASSET                       )
 FUNDS, LLC                                       )
                                                  )
                                                      Civil Action No. 1:16-cv-10666-JGD
               Defendant/Third-Party              )
               Plaintiff,                         )
                                                  )
 v.                                               )
                                                  )
 ARMSTRONG RX II, GP, LLC and                     )
 ARMSTRONG RX II, LP                              )
                                                  )
               Third-Party Defendants.            )
                                                  )




               MOTION TO COMPEL AND REQUEST TO SUBPOENA

       The Plaintiffs, Grant Armstrong and Armstrong RX GP, LLC, (“Armstrong”) hereby

move the Court for an Order compelling the Defendant, White Winston Select Asset Funds,

LLC (“White Winston”), to comply with Armstrong’s Requests for Production dated January

25, 2017 and this Court’s ESI Order dated May 17, 2017, Dkt. 85. White Winston has

repeatedly failed and refused to produce documents withheld on the basis of the now-

resolved motion to dismiss; the correspondence and text messages required by the Court’s

ESI Order; a privilege log specifically identifying claimed privileges; and the supporting

financial documents concerning the Dallas Pharmacy. Further, third parties Hillcrest

Capital Advisors, Inc. and Robert Mahoney have refused to produce supporting documents

in their possession concerning transactions with the Dallas Pharmacy accounts. These




                                              1
        Case 1:16-cv-10666-JGD Document 166 Filed 09/02/20 Page 2 of 15



refusals and failures justify the entry of an order compelling production by White Winston,

Hillcrest Capital Advisors, Inc., and Robert Mahoney.

       I.     Background

       On May 17, 2017, and an ESI Order in which the parties agreed production of

electronic records, including correspondence and text messages. Dkt. No. 85 at 2-3. White

Winston served supplemental productions subject to objections on February 15, 2018,

February 28, 2018, and March 15, 2018. With the latter supplemental production, White

Winston stated, “certain documents were withheld entirely or redacted based on White

Winston’s objections and pending Motion to Dismiss … Should the court deny the Motion to

Dismiss or otherwise order that the documents be produced in unredacted form, we shall do

so and supply the associated metadata.” Dkt. 154-2 at 1.

       On May 30, 2018, Armstrong objected that White Winston had failed to produce,

among other things, text messages, written correspondence concerning the Dallas

Pharmacy, financial records concerning the Dallas Lockbox Account, and a privilege log.

May 30, 2018 Correspondence, attached hereto as Exhibit A. On June 21, 2018, Armstrong

requested that White Winston provide the supporting financial records used to prepare its

amortization schedules, including its records relating to withdrawals by White Winston

from the Dallas Lockbox Account along with other financial records concerning the Dallas

Pharmacy. June 21, 2018 Correspondence, attached hereto as Exhibit B. Armstrong

reiterated these requests in further correspondence on July 9, August 7, and August 16,

2018. July 9-August 16, 2018 Correspondence, attached hereto as Exhibit C. On March 15,

2019, the Court stayed further discovery pending the resolution of White Winston’s motion

to dismiss. Dkt. 112. On March 23, 2020, the Court denied the motion to dismiss as to all

claims but one arising under Mass. Gen. L. c. 93a. Dkt. 152.




                                             2
        Case 1:16-cv-10666-JGD Document 166 Filed 09/02/20 Page 3 of 15



       On June 9, 2020, Armstrong reported that the documents withheld by White

Winston on the basis of the pending motion to dismiss had not yet been produced, and

White Winston stated it “intends to produce these items forthwith once financial discovery

is not stayed.” Dkt. 160 at 17. These documents, withheld pending the motion to dismiss,

have not been produced despite the entry of the Court’s financial discovery Order on June

23, 2019. See Dkt. 162.

       Armstrong further reported that White Winston’s text messages, additional

correspondence, and privilege log remained outstanding. Dkt. 160 at 17. White Winston

represented that it would produce the text messages by June 19, 2020 and was consulting

an ESI vendor concerning a privilege log. Id.

       On June 19, 2020, White Winston produced a privilege log, which did not identify

the privilege asserted for each document, and text messages between Todd Enright and

Grant Armstrong only. Privilege Log, attached hereto as Exhibit D. On the same date,

Armstrong produced third-party subpoena returns from Steve Cox, Chad Collins, Boston

Private Bank & Trust Company, and AmerisourceBergen Drug Company. Among the White

Winston correspondence obtained by third-party subpoena concerning the Dallas

Pharmacy, White Winston had only previously produced five items of correspondence.

       On June 23, 2020, the Court entered its order concerning financial discovery,

including the Boston Private Bank & Trust Company accounts that Armstrong could

subpoena only with Court approval, and additionally ordered, “Except as provided herein,

discovery shall continue in the usual course.” Dkt. 162 at 2.

       On July 8, 2020, Armstrong requested from White Winston certain supporting

financial records concerning withdrawals from the Dallas Lockbox Account by accounts

that Armstrong could subpoena only with prior Court approval. See July 8, 2020

Correspondence, attached hereto as Exhibit E. On July 13, 2020, Armstrong sent notices of



                                                3
        Case 1:16-cv-10666-JGD Document 166 Filed 09/02/20 Page 4 of 15



subpoenas to Hillcrest Capital Advisors, Inc. and Robert Mahoney. July 13, 2020

Correspondence, attached hereto as Exhibit F. On July 14, 2020, White Winston replied

that it would attempt to produce revised amortization schedule summaries, but would not

produce the other requested financial records. See July 14, 2020 Correspondence, attached

hereto as Exhibit G.

       On July 20, 2020, Armstrong objected that: [1] the documents withheld pending the

motion to dismiss remained outstanding; [2] the text messages were insufficient because

they included only the messages between Todd Enright and Grant Armstrong. See July 20,

2020 Correspondence, attached hereto as Exhibit H. The same day, White Winston replied

to subpoenas addressed to third parties Hillcrest Capital Advisors Inc. and Robert Mahoney

and sent to White Winston’s attention on July 13, 2020 by Armstrong under the Court’s

June 23, 2020 Order, objecting to the breadth of the subpoena. July 14, 2020

Correspondence, attached hereto as Exhibit I, at 3.

       On July 21, 2020, Armstrong further objected that: [1] the requested supporting

financial records were required, because they concern whether the line of credit was

properly accounted; and [2] the privilege log insufficiently stated a claim of privilege, and

certain records and correspondence identified were not privileged. See July 21, 2020

Correspondence, attached hereto Exhibit J.

       On July 29, 2020, White Winston responded to Armstrong that: [1] it had no further

responsive text messages though it would conduct one further search; [2] it was reviewing

the documents withheld pending the motion to dismiss and “hope to have a further

response and production to you in August”; [3] it was reviewing the privilege log and the

documents identified as non-privileged and White Winston “hopes to have a further and

specific response to you in August”; [4] it had produced another spreadsheet, this time

disaggregating lender advances to Armstrong under the line of credit, and that it would



                                               4
        Case 1:16-cv-10666-JGD Document 166 Filed 09/02/20 Page 5 of 15



“attempt to obtain backup information from storage (to the extent it exists) with respect to

particular expenses on the attached spreadsheet charged to your client”; and [5] counsel for

White Winston had been retained to represent third parties Hillcrest Capital Advisors Inc.

and Mr. Mahoney, and would agree to accept service of their subpoenas. See July 29, 2020

Correspondence, attached hereto as Exhibit K.

       On August 5, 2020, Armstrong replied to White Winston, requesting that White

Winston:

[1] confirm whether it has no further responsive text messages; [2] produce the documents

withheld pending the motion to dismiss because they are relevant and have been withheld

for more than two years; [3] produce a privilege log sufficiently stating its claims of

privilege and produce nonprivileged documents; and [4] produce the supporting financial

records in their entirety as requested for more than two years. August 5, 2020

Correspondence, attached hereto as Exhibit L.

       On August 13, 2020, third parties Hillcrest Capital Advisors, Inc. and Robert

Mahoney objected to the subpoenas directed to them. See Subpoena Objections, attached

hereto as Exhibit M. These objections included scope, burden, relevance, and privilege, as

well as the objection that Hillcrest Capital Advisors, Inc. and Robert Mahoney would not

concede that any document they produced was in their possession. See id. at 1-3.

Concerning Armstrong’s request for documents in the possession of Hillcrest Capital

Advisors Inc. and Robert Mahoney concerning withdrawals from the Dallas lockbox account

—withdrawals that were necessarily authorized by Mr. Mahoney as a signatory to the

account control agreement—counsel for these third parties objected that they would only

produce documents concerning the withdrawals identified in Armstrong’s July 8, 2020

letter to party defendant White Winston. Id. at 10. Hillcrest Capital Advisors, Inc. and Mr.

Mahoney further responded notwithstanding their objections that they would produce



                                               5
          Case 1:16-cv-10666-JGD Document 166 Filed 09/02/20 Page 6 of 15



documents to the extent they were not already produced by White Winston. Id. at 4, 5, 6,

16, 17, 26, 27, 28.

         On August 14, 2020, Mr. Mahoney and Hillcrest Capital Advisors, Inc. produced

certain responsive documents in their possession notwithstanding their objections. On

August 24, 2020, White Winston served additional discovery requests on Armstrong. On

August 26, 2020, under L.R 37.1 and this Court’s June 23, 2020 Order, Armstrong notified

the Court that discovery disputes remained outstanding that required the Court’s

intervention and warranted briefing by the parties; White Winston objected that it was

“unware of exactly what remains disputed.” August 26, 2020 Correspondence, attached

hereto as Exhibit N. The same day, White Winston served notices to subpoena several

third party doctors concerning Dallas and Plano pharmacy prescriptions. On August 27,

2020, White Winston objected for the first time, through newly retained additional counsel

(who has yet to appear in this action1) to Armstrong’s January 17, 2017 responses to White

Winston’s first set of discovery requests.

         The next day, on August 28, 2020, White Winston stated to Armstrong that it was

White Winston’s position that , but for Mr. Mahoney’s texts, it had produced all

documentation requested concerning the transactions identified in the July 8, 2020 letter.

See August 28, 2020 correspondence, attached hereto as Exhibit O. White Winston further

stated that: “We believe the only outstanding items that you have requested in your letters

is: (i) the documents that were withheld in White Winston’s first production of documents;

(ii) an updated privilege log reflecting the withheld documents; and (iii) additional text

messages of Todd Enright.” Exhibit O at 1. White Winston “attempted to locate the

documents that were previously withheld from the production. However, we are having

difficulty with our document review vendor who is storing the documents, including the


1   The objection was sent by Kellie W. Fisher, Esq. of the law firm Drummond Woodsum.


                                                 6
            Case 1:16-cv-10666-JGD Document 166 Filed 09/02/20 Page 7 of 15



documents that were withheld, and who prepared the privilege log.” Id. White Winston is

“attempting to fix this problem, and will respond to your additional requests and update the

privilege log when we resolve the issue with our vendor.” Id. White Winston concluded that,

“As noted previously, Mr. Enright has not located any additional text messages to produce.”

Id. at 2.

        II.      Legal Standard

        The party to whom a request for production is directed must respond in writing

within 30 days after being served. F.R.C.P. 34(b)(2)(A). If a party fails to produce

documents as requested, the requesting party may move for an order compelling

production. F.R.C.P. 37(a)(3)(B)(iv); see also D.Mass. L. R. 34.1(e). An incomplete disclosure

must be treated as a failure to disclose. F.R.C.P. 37(a)(4). If the Court grants a motion to

compel, it must require the party whose conduct necessitated the motion to pay the

movant’s reasonable expenses incurred in making the motion, including attorney’s fees.

F.R.C.P. 37(a)(5)(A).

        III.     Argument

        White Winston has failed to produce documents as repeatedly requested for over two

years, and an order compelling production is now therefore appropriate. Further, to the

extent that the requested documents need to be obtained from third-party Boston Private

Bank & Trust Company instead, the approval of a subpoena thereto is justified.

1. Documents Withheld

        Since March 15, 2018, White Winston has withheld responsive, relevant documents

requested by Armstrong. First, White Winston withheld the documents on the basis of the

pending motion to dismiss. Doc. 154-2. Once the motion to dismiss was largely denied on

March 23, 2020, Doc. 152, White Winston then withheld the documents on the basis that

the Court had not entered a financial discovery Order. Dkt. 160 at 17. The Court has now



                                               7
        Case 1:16-cv-10666-JGD Document 166 Filed 09/02/20 Page 8 of 15



entered a financial discovery Order and directed the parties that all other discovery is to

continue in the usual course. Despite Armstrong once again renewing the request, see

Exhibit H, White Winston has continued to withhold the documents, now claiming that the

issue is due to nonspecific “difficulties with our document review vendor” and the

documents will be produced at some nonspecific juncture in the future, “when we resolve

the issue.” Exhibit O. Accordingly, the Court should compel White Winston to produce the

admittedly relevant documents that it continues to withhold. F.R.C.P. 37(a)(3)(B)(iv); see

also D.Mass. L. R. 34.1(e).

2. Text Messages

       Since May 17, 2017, when this Court entered its ESI Order, White Winston has been

obligated to produce Todd Enright’s text messages. Dkt. 85 at 3. Since then, over three

years ago, Armstrong has repeatedly requested that White Winston comply with this

Court’s ESI Order entered a year previously and produce Todd Enright’s text messages, as

Armstrong has. See Dkt. 154-2. On June 19, 2020, nearly three years after the entry of the

ESI Order, White Winston produced text messages only between Todd Enright and Grant

Armstrong. White Winston failed to produce text messages between Todd Enright and any

other individual, including QVL employees and White Winston managers, partners,

officers, agents, and employees. Armstrong has requested that the text messages

production be supplemented, see Exhibit H, but White Winston failed to do so. White

Winston only continues to state that “Mr. Enright has not located any additional text

messages to produce,” without confirming that it is White Winston’s position that Mr.

Enright did not correspond with any other individual than Grant Armstrong. See Exhibit

O at 2. White Winston’s production is an incomplete disclosure and therefore a failure to

disclose. F.R.C.P. 37(a)(4). Indeed, under F.R.C.P. 37(b)(2)(A), the Court may impose

sanctions upon White Winston for its failure to comply with the Court’s ESI Order.



                                              8
           Case 1:16-cv-10666-JGD Document 166 Filed 09/02/20 Page 9 of 15



Accordingly, the Court should compel White Winston to produce the complete text messages

it was ordered to over three years ago. F.R.C.P. 37(a)(3)(B)(iv); see also D. Mass. L. R.

34.1(e).

3. Correspondence

       The Court’s ESI Order entered May 17, 2017 further required White Winston to

search its email systems and produce non-privileged and relevant email consistent with the

terms of that Order. Dkt. 85 at 2. Since May 30, 2018. Armstrong has raised the issue of

incomplete production of correspondence between White Winston and other individuals

concerning the Dallas Pharmacy. See Exhibit A; Dkt. 160 at 17. In view of the limited

production by White Winston of relevant correspondence in its custody that Armstrong was

able to obtain by third-party subpoena, it is apparent that White Winston’s production is an

incomplete disclosure and therefore a failure to disclose. F.R.C.P. 37(a)(4). Accordingly, the

Court should compel White Winston to produce relevant correspondence to Armstrong

under this Court’s ESI Order. As with Enright’s text messages, under F.R.C.P. 37(b)(2)(A),

the Court may impose sanctions upon White Winston for its failure to comply with the

Court’s ESI Order. The Court should accordingly compel White Winston to produce the

complete correspondence it was ordered to over three years ago. F.R.C.P. 37(a)(3)(B)(iv); see

also D. Mass. L. R. 34.1(e).

4. Privilege Log

       The Court’s May 17, 2017 ESI Order required, consistent with F.R.C.P.

26(b)(5), that White Winston produce a privilege log specifically identifying documents

otherwise discoverable and withheld from production to Armstrong on the basis of claimed

privilege. Dkt. 85 at 7-8. On June 9, 2020, White Winston reported that it was still

consulting an ESI vendor concerning the production of the privilege log. On June 19, 2020,

White Winston produced the privilege log.



                                               9
       Case 1:16-cv-10666-JGD Document 166 Filed 09/02/20 Page 10 of 15



       White Winston’s privilege log did not specifically identify any claim of privilege,

instead asserting that all documents listed were privileged generally. While this is

insufficient under the Rules, it was apparent from the privilege log that certain documents

listed thereon were not protected from disclosure.

       The party asserting attorney-client privilege “bears the burden of establishing the

privilege, which includes proving that (1) the communications were sent by or received from

a client during the course of the client's search for legal advice from the attorney in his or

her capacity as such; (2) the communications were made in confidence; and (3) the privilege

as to these communications has not been waived. Comm'r of Revenue v. Comcast Corp., 453

Mass. 293, 304 (2009) (citation omitted). “The privilege only protects disclosure of

communications; it does not protect disclosure of the underlying facts by those who

communicated with the attorney.” Upjohn Co. v. United States, 449 U.S. 383, 395 (1981).

“Ordinarily, a party may not discover documents and tangible things that are prepared in

anticipation of litigation or for trial by or for another party or its representative (including

the other party's attorney, consultant, surety, indemnitor, insurer, or agent).” F.R.C.P.

26(b)(3).

       First, certain documents listed on the privilege log are not communications, and are

therefore not protected by attorney-client privilege. See Exhibit J at 18; Upjohn, supra at

395. Further, these documents were not prepared in anticipation of litigation for trial, so

they are not otherwise protected from disclosure. F.R.C.P. 26(b)(3). Second, certain

documents listed on the privilege log are communications, but they are not attorney-client

communications. See Exhibit J at 18. These documents are not entitled to protection from

disclosure under attorney-client privilege. Comcast, supra at 304. Third, certain documents

listed on the privilege log are attorney-client communications, but they are not confidential,

because they include third parties as recipients. Exhibit J at 19. Because these



                                               10
       Case 1:16-cv-10666-JGD Document 166 Filed 09/02/20 Page 11 of 15



communications are not confidential, they are not protected by attorney-client privilege.

Comcast, supra at 304.

       White Winston not only continues to refuse to provide a privilege log that identifies

the specific claims of privilege, it refuses to produce any of the documents Armstrong has

identified as nonprivileged. See Exhibit O at 1. The Court should accordingly compel White

Winston to supplement its privilege log to specifically identify its claims of privilege, and to

produce the documents Armstrong has identified that are not protected from disclosure.

5. Financial Records

       White Winston first produced for the purposes of this litigation only a line of credit

amortization schedule showing aggregate lender advances, line collections, and interest

weekly on June 13, 2018. On June 21, 2018, and repeatedly thereafter, Armstrong

requested the supporting documentation used to prepare the line of credit amortization

schedule. When the Court entered the financial discovery Order, it required that Armstrong

seek Court approval before issuing a subpoena to Boston Private Bank & Trust Company

concerning the QVL Investors Business Trust Account, the White Winston Select Asset

Funds, LLC Operating Account, and the White Winston Select Asset Funds, LLC

Investment Receipt Trust Account. Dkt. 162 at 2 .

       The Dallas Lockbox Account statements, however, reflect substantial withdrawals

by those three accounts and others, withdrawals that were included as weekly lender

advances in the line amortization schedule and were not otherwise accounted. Armstrong

accordingly sent a letter on July 8, 2020 to White Winston again requesting the supporting

documentation used to prepare the amortization schedule and concerning these identified

withdrawals. See Exhibit E. White Winston again refused to produce the records, instead

offering to attempt to retrieve those records and use them to produce yet another summary

to Armstrong.



                                               11
       Case 1:16-cv-10666-JGD Document 166 Filed 09/02/20 Page 12 of 15



       White Winston has already represented that it can attempt to retrieve the

supporting records. Accordingly, the Court should enter an order compelling White Winston

to produce those records to Armstrong. Insofar as White Winston represents that it cannot

retrieve those records promptly and they are in the custody of Boston Private Bank & Trust

Company, Armstrong requests approval of the Court for the issuance of a subpoena to

Boston Private Bank & Trust Company for the supporting records from the QVL Investors

Business Trust Account, the White Winston Select Asset Funds, LLC Operating Account

and the White Winston Select Asset Funds, LLC Investment Receipt Trust Account.

6. Hillcrest Capital Advisors, Inc. and Robert Mahoney

       Counsel for third parties Hillcrest Capital Advisors, Inc. and Robert Mahoney is

shared with White Winston. Hillcrest Capital Advisors, Inc. and Robert Mahoney objected

in response to the subpoenas directed to them that they would produce documents only

concerning transfers to and from the Dallas pharmacy accounts and other Boston Private

Bank Accounts for which Mr. Mahoney was an owner, authorized person, or signatory that

were identified in Armstrong’s July 8, 2020 letter to party defendant White Winston.

Exhibit M at 10. Counsel for Hillcrest Capital Advisors Inc. and Mr. Mahoney also

responded that they would produce documents notwithstanding its objections only to the

extent those documents were not previously produced by White Winston—without stating,

as he must under F.R.C.P. 34(b)(3)(B), whether any responsive materials, including

annotated copies of documents previously produced without annotations by White Winston,

are in fact being withheld, or otherwise identifying any overlapping production.

       While they share counsel, White Winston is not the same entity as Hillcrest Capital

Advisors, Inc., and White Winston’s partner, Todd Enright, is not the same person as

Robert Mahoney, the president of Hillcrest Capital Advisors Inc. Had Mr. Mahoney and Mr.

Enright not shared an attorney, Hillcrest Capital Advisors Inc. and Robert Mahoney never



                                             12
        Case 1:16-cv-10666-JGD Document 166 Filed 09/02/20 Page 13 of 15



could have referred to the July 8, 2020 letter addressed to White Winston in their

objections.

       Further, the subpoena directed to third parties Robert Mahoney and Hillcrest

Capital Advisors Inc. is different from the discovery directed to party defendant White

Winston, in particular concerning documents generated by Robert Mahoney and Hillcrest

Capital Advisors, Inc.2, as well as financial records for accounts to which Robert Mahoney

was a signatory. These requests are most properly directed to Mr. Mahoney and Hillcrest

Capital Advisors,     not White Winston. The requests are relevant, and the production of

responsive documents is not burdensome.

       These third parties—Hillcrest Capital Advisors, Inc. and Robert Mahoney—have

accordingly withheld, without any legal basis, documents in their possession concerning

transactions between the Dallas pharmacy accounts and bank accounts for which Mr.

Mahoney was an owner, authorized person, or signatory. Withdrawals from and transfers

to the Dallas pharmacy accounts are important to Armstrong’s claims. The production of

documents concerning certain, but not all, of these transactions was not unduly

burdensome on Hillcrest Capital Advisors, Inc. and Robert Mahoney. Accordingly, the

Court should enter an order overruling Hillcrest Capital Advisors, Inc. and Robert

Mahoney’s objection and compelling them to produce documents in their possession

concerning transactions between the Dallas pharmacy accounts and bank accounts for

which Mr. Mahoney was an owner, authorized person, or signatory.




2 This matter was transferred to this Court on January 8, 2016. Dkt.1 . The documents requested of
Hillcrest Capital Advisors, Inc. and Robert Mahoney include numerous invoices from Hillcrest
Capital Advisors, Inc. to Armstrong that were paid under the Dallas Pharmacy line of credit at issue
in this litigation. These invoices continued to be generated after the commencement of this litigation,
and they bill Armstrong for services directly adverse to his interests, including providing litigation
support to White Winston in the mediation. See Hillcrest Capital Invoices, attached hereto as
Exhibit P.


                                                  13
      Case 1:16-cv-10666-JGD Document 166 Filed 09/02/20 Page 14 of 15



      IV.    Conclusion

      Armstrong promulgated requests for production on January 25, 2017. Armstrong

has repeatedly requested that White Winston produce the documents withheld on the basis

of a moot objection, the correspondence and text messages required by the Court’s ESI

Order, a privilege log, and the supporting financial documents concerning the Dallas

Pharmacy line amortization. Third parties Hillcrest Capital Advisors, Inc. and Robert

Mahoney also refuse to produce requested financial documents, apparently on the basis

that party defendant White Winston would rather those documents be withheld. Refusals to

produce and incomplete production in respect of each request constitutes a failure to

disclose. Accordingly, the Court should compel White Winston to produce the documents

withheld on the basis of the motion to dismiss, the complete correspondence and text

messages, the documents not withheld from production but not protected from disclosure by

privilege, and the supporting financial documents necessary to establish Armstrong’s

accounting and other claims. Equally, the Court should compel Hillcrest Capital Advisors,

Inc. and Robert Mahoney to produce the documents they have improperly withheld.




                                           14
       Case 1:16-cv-10666-JGD Document 166 Filed 09/02/20 Page 15 of 15



                                   Respectfully Submitted,

                                    GRANT ARMSTRONG and
                                    ARMSTRONG RX GP, LLC,

                                    By Their Attorneys,

                                           /s/ Patrick Clendenen
                                    Patrick T. Clendenen (BBO #564165)
                                    Clendenen & Shea, LLC
                                    400 Orange Street
                                    New Haven, CT 06511
                                    203-787-1183 (telephone)
                                    203-787-2847 (facsimile)
                                    ptc@clenlaw.com


                                    Date: September 2, 2020



                              CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the Court’s CM/ECF system will be
sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be sent to those indicated as non-registered participants
on September 2, 2020.

                                           AND

                         D. MASS. L. R. 37.1 CERTIFICATION

       I hereby certify that I have complied with the provisions of Local Rule 37.1 by
reference to the letters and emails dated July 8, 2020 through August 28, 2020 attached
hereto as Exhibits E-O.


                                            /s/ Patrick Clendenen

                                          CLENDENEN & SHEA, LLC




                                            15
